Citation Nr: 1748701	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-00 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to benefits under Chapter 18 of Title 38, United States Code, for childhood birth defects.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel 



INTRODUCTION

The record reflects the Veteran had active service from June 1968 to October 1969, and that he died in June 2012.  The Appellant in this case is the Veteran's child, and is seeking benefits under 38 U.S.C.A. § 1815.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of that hearing is of record.


FINDINGS OF FACT

The record reflects the Appellant does not have spina bifida, and her mother was not a Vietnam veteran.


CONCLUSION OF LAW

The criteria for benefits under Chapter 18 of Title 38, United States Code, for childhood birth defects are not met.  38 U.S.C.A. §§ 1802, 1805, 1811, 1812, 1815 (West 2014); 38 C.F.R. §§ 3.814, 3.815 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, as a general rule, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Board acknowledges that the Appellant has identified various private medical facilities which treated her claimed disabilities, and that records have not been obtained from such facilities.  However, as detailed below, the law, and not the evidence or development of facts, is dispositive of this case.  Under such circumstances, no further action is warranted under the aforementioned duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542-543; Mason v. Principi, 16 Vet. App. 129 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821   (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004).

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  In pertinent part, the Appellant has been provided ample opportunity to present evidence and argument in support of this claim, and she has in fact done so to include in a Notice of Disagreement (NOD), Substantive Appeal, and April 2017 hearing.  With respect to the April 2017 hearing, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. § 3.103 (c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned accurately noted the nature of the appellate claim, noted the bases for the denial in this case, and asked questions to clarify the Appellant's contentions.  Moreover, the Appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of this hearing.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103 (c)(2) have been satisfied.
The Appellant seeks benefits under Chapter 18 of Title 38, United States Code, based on her father's service in Vietnam.  She has essentially contended that she developed neurofibromas and other non-cancerous tumors of the spinal cord, that such conditions are genetic disorders, and she believes they are related to her father's exposure to herbicide agents while on active duty in Vietnam.  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.  The appellant has provided medical treatise evidence in support of neurofibromas being a genetic disorder, and has testified that at the time of his death her father was in the process of being evaluated based upon his exposure to herbicide agents while in Vietnam.

Under the law, VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects, that are associated with the veteran's exposure to herbicide agents.  38 U.S.C.A. §§ 1802, 1805(a), 1811, 1812, 1815; 38 C.F.R. §§ 3.814(a), 3.815.  However, spina bifida is the only birth defect warranting an award of benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects, the evidence must show that the Vietnam veteran who was exposed to herbicides is the child's mother.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815.

In this case, the Appellant does not contend, nor does the record otherwise reflect, that she has spina bifida.  Rather, she testified in April 2017 hearing that she was not born with spina bifida.  Moreover, she has stated in her NOD, Substantive Appeal, and the April 2017 hearing that her mother did not serve in Vietnam.  Therefore, the Board must find there is no legal basis to provide benefits under Chapter 18 of Title 38, United States Code, for birth defects. 

In making the above determination, the Board wishes to emphasize that it is sympathetic to the Appellant's medical condition and grateful for her father's service, and regrets that a more favorable outcome could not be reached.  Nevertheless, the Board is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Here, as detailed above, the law mandates that the type of benefits for which the Appellant is seeking are only available based upon a father's Vietnam service when it is a claim for spina bifida, and all other conditions must be based upon a mother's Vietnam service; and the Appellant has acknowledged that neither of these requirements are present.  Consequently, the Board must deny this appeal as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to benefits under Chapter 18 of Title 38, United States Code, for childhood birth defects is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


